Exhibit 10.2

SECOND MODIFICATION AGREEMENT

(BUILDING 7)

This SECOND MODIFICATION AGREEMENT (BUILDING 7) (this “Amendment”), dated as of
December 31, 2010 (the “Amendment Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETAPP, INC.
(“NAI”), a Delaware corporation which is a successor by merger to Network
Appliance, Inc.

RECITALS

BNPPLC and Network Appliance, Inc. executed a Common Definitions and Provisions
Agreement (Building 7) dated as of November 29, 2007 (as previously amended by a
First Modification Agreement dated as of April 9, 2008, the “Common Definitions
and Provisions Agreement”), which by this reference is incorporated into and
made a part of this Amendment for all purposes. As used in this Amendment,
capitalized terms defined in the Common Definitions and Provisions Agreement and
not otherwise defined in this Amendment are intended to have the respective
meanings assigned to them in the Common Definitions and Provisions Agreement.

BNPPLC and Network Appliance, Inc. also executed other Operative Documents,
including a Closing Certificate and Agreement (Building 7) dated as of
November 29, 2007 (as previously amended by a First Modification Agreement dated
as of April 9, 2008, the “Closing Certificate”), pursuant to which (among other
things) NAI is currently bound by certain financial covenants set forth therein.

Bank of America, N.A.; Goldman Sachs Credit Partners L.P.; JPMorgan Chase Bank,
National Association; KeyBank National Association; Morgan Stanley Bank;
Sumitomo Mitsui Banking Corporation; and Wells Fargo Bank, N.A., as
“Participants” (herein so called), and BNPPLC have all previously become parties
to a Participation Agreement (Building 7) dated as of November 29, 2007 (the
“Participation Agreement”), in which the Participants have agreed with BNPPLC to
participate in the risks and rewards to BNPPLC of the Operative Documents.

BNPPLC and NAI now desire to amend the Common Definitions and Provisions
Agreement and the Closing Certificate as more particularly provided below in
this Amendment.



--------------------------------------------------------------------------------

AGREEMENTS

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1 AMENDMENTS TO THE OPERATIVE DOCUMENTS.

(A) Amendment to the Common Definitions and Provisions Agreement. The notice
address of BNPPLC set forth in Section 1 of Article II of the Common Definitions
and Provisions Agreement is amended to read as follows:

Address of BNPPLC:

BNP Paribas Leasing Corporation

15455 North Dallas Parkway, Suite 1400

Addison, Texas 75001

Attention: Lloyd G. Cox, Managing Director

Telecopy: 972-788-5230.

(B) Amendments to the Closing Certificate. Effective as of the Amendment Date,
but subject to the satisfaction of the condition precedent set forth in
Section 9 below, the Closing Certificate is amended as follows:

(1) Clause (d) of subparagraph 3(B)(1) is amended and restated to read in its
entirety as follows:

(d) Guarantees by any Subsidiary of Indebtedness of NAI or any other Subsidiary
(including, for avoidance of doubt, any Indebtedness that is deemed to be
Indebtedness of any Subsidiary pursuant to clause (f) of the definition of
Indebtedness as a result of a Lien on the property of such Subsidiary securing
Indebtedness of NAI or any other Subsidiary);

(2) Clause (i) of subparagraph 3(B)(1) is amended and restated to read in its
entirety as follows:

(i) (x) Indebtedness of Subsidiaries which are not Material Domestic
Subsidiaries in an aggregate principal amount not exceeding 5% of Consolidated
Total Assets at any time outstanding and (y) additional Indebtedness of
Subsidiaries which are not Material Domestic Subsidiaries so long as (and to the
extent) the net proceeds of such Indebtedness are promptly distributed,
dividended, advanced or loaned to NAI and, in the case where such net proceeds
have been advanced or loaned, not repaid or otherwise loaned or advanced back;
and

(3) Clause (i) of subparagraph 3(B)(2) is amended and restated to read in its
entirety as follows:

(i) other Liens securing obligations, including Indebtedness, not prohibited by
the Operative Documents in an aggregate amount at any time outstanding not to
exceed the greater of $1,450,000,000 and 20% of Consolidated Total Assets.

 

 

 

Second Modification Agreement (Building 7) - Page 2



--------------------------------------------------------------------------------

(4) Subparagraph 3(B)(6) is deleted.

2 CONFIRMATION OF OPERATIVE DOCUMENTS BY NAI. NAI ratifies and confirms all
terms and conditions of the Operative Documents, as hereby amended, including
the representations made by Network Appliance, Inc. concerning the Property in
the Closing Certificate and the Ground Lease. NAI also confirms that (a) all
such representations which concern the Property would continue to be accurate
and complete in all material respects if made as of the Amendment Date, and
(b) NAI is not currently aware of any Default or Event of Default which has
occurred and is continuing or of any defense, counterclaim, set-off, right of
recoupment, abatement or other claim which NAI may now have against BNPPLC under
the Operative Documents.

3 OTHER REPRESENTATIONS AND COVENANTS OF NAI. NAI also represents and covenants
to BNPPLC as follows:

(A) Concerning NAI and this Amendment.

(1) Authority. The Constituent Documents of NAI permit the execution, delivery
and performance of this Amendment by NAI, and all actions and approvals
necessary to bind NAI under this Amendment have been taken and obtained. Without
limiting the foregoing, this Amendment will be binding upon NAI when signed on
behalf of NAI by Ingemar Lanevi, Vice President and Corporate Treasurer of NAI.

(2) Truth of Information. Any reports, financial statements or other data
furnished by NAI to BNPPLC in connection with the agreements set forth in this
Amendment are true and correct in all material respects and do not omit to state
any fact or circumstance necessary to make the statements contained therein not
misleading. No material adverse change has occurred since the dates of such
reports, statements and other data in the financial condition of NAI.

(3) No Default or Violation. The execution and performance by NAI of this
Amendment do not and will not contravene or result in a breach of or default
under any other agreement to which NAI is a party or by which NAI is bound or
which affects any assets of NAI. Such execution and performance by NAI do not
contravene any law, order, decree, rule or regulation to which NAI is subject.
Further, such execution and performance by NAI will not result in the creation
or imposition of (or the obligation to create or impose) any lien, charge or
encumbrance on, or security interest in, any property of NAI pursuant to the
provisions of any such other agreement.

(4) Enforceability. This Amendment constitutes the legal, valid and binding
obligations of NAI enforceable in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, receivership and other similar
laws affecting the rights of creditors generally.

(B) Further Assurances. NAI will, upon the reasonable request of BNPPLC,
(i) execute, acknowledge, deliver and record or file such further instruments
and do such further acts

 

 

 

Second Modification Agreement (Building 7) - Page 3



--------------------------------------------------------------------------------

as may be necessary, desirable or proper to carry out more effectively the
purposes of this Amendment and to subject to this Amendment any property
intended to be covered hereby, including specifically, but without limitation,
any renewals, additions, substitutions, replacements or appurtenances to the
Property; (ii) execute, acknowledge, deliver, procure and record or file any
document or instrument deemed advisable by BNPPLC to protect its rights in and
to the Property against the rights or interests of third persons; and
(iii) provide such certificates, documents, reports, information, affidavits and
other instruments and do such further acts as may be necessary, desirable or
proper in the reasonable determination of BNPPLC to enable BNPPLC to comply with
the requirements or requests of any agency or authority having jurisdiction over
it.

(C) Reimbursement of Costs. NAI will pay or reimburse BNPPLC, upon demand, for
all reasonable out-of-pocket costs and expenses (including the reasonable fees,
charges and disbursements of counsel) incurred by BNPPLC in connection with the
preparation, negotiation, execution and delivery of this Amendment.

4 RESERVATION OF RIGHTS. The execution and delivery by BNPPLC of this Amendment
will not be deemed to create a course of dealing or otherwise obligate BNPPLC to
enter into amendments under the same, similar, or any other circumstances in the
future. NAI is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon BNPPLC or
Participants or any other Person. Except as expressly provided above, this
Amendment will not limit, modify or otherwise affect any of NAI’s obligations
under any of the Operative Documents, as heretofore amended.

5 NO IMPLIED REPRESENTATIONS OR PROMISES BY BNPPLC. NAI ACKNOWLEDGES AND AGREES
THAT NEITHER BNPPLC NOR ITS REPRESENTATIVES OR AGENTS HAVE MADE ANY
REPRESENTATIONS OR PROMISES WITH RESPECT TO THE SUBJECT MATTER OF THIS AMENDMENT
EXCEPT AS EXPRESSLY SET FORTH HEREIN.

6 PROVISIONS INCORPORATED BY REFERENCE FROM THE COMMON DEFINITIONS AND
PROVISIONS AGREEMENT. All terms and conditions set forth in Article II of the
Common Definitions and Provisions Agreement will apply to this Amendment as if
this Amendment was one of the Operative Documents referenced therein.

7 REFERENCES TO OPERATIVE DOCUMENTS. From and after the Amendment Date, all
references to any of the Operative Documents in the Operative Documents or in
other documents related to the transactions contemplated therein are intended to
mean the Operative Documents, as modified by this Amendment, unless the context
shall otherwise require.

8 SUCCESSORS AND ASSIGNS. All of the covenants, agreements, terms and conditions
to be observed and performed by the parties hereto shall be applicable to and
binding upon their respective heirs, personal representatives and successors
and, to the extent assignment is permitted under the Operative Documents, their
respective assigns.

 

 

 

Second Modification Agreement (Building 7) - Page 4



--------------------------------------------------------------------------------

9 CONDITION PRECEDENT - CONSENTS OF PARTICIPANTS. The Participation Agreement
contemplates that BNPPLC will agree to amendments like those in subparagraph
(B) of Section 1 above if directed to do so by a Majority (as defined in the
Participation Agreement). The Participation Agreement defines “Majority” by
reference to the Percentages (as defined therein) of the parties thereto. More
specifically, the Participation Agreement defines “Majority” as parties to the
Participation Agreement (i.e., Participants or BNPPLC and Participants), the
aggregate Percentages of which equal or exceed sixty-seven percent (67%) of the
Percentages of BNPPLC and of all the Participants then entitled to vote on
certain matters specified in the Participation Agreement. For purposes of such
voting, the Percentages of BNPPLC and the Participants under the Participation
Agreement are currently as follows:

 

BNP PARIBAS LEASING CORPORATION:

     23.1124807397 % 

BANK OF AMERICA, N.A.:

     4.6224961479 % 

GOLDMAN SACHS CREDIT PARTNERS L.P.

     3.0816640986 % 

JPMORGAN CHASE BANK

     9.2449922958 % 

KEYBANK NATIONAL ASSOCIATION

     22.1879815100 % 

MORGAN STANLEY BANK

     8.4745762712 % 

SUMITOMO MITSUI BANKING CORPORATION

     6.1633281972 % 

WELLS FARGO BANK, N.A.

     23.1124807396 % 

In order to assure compliance with the requirements of the Participation
Agreement, BNPPLC and NAI agree that the amendments set forth in subparagraph
(B) of Section 1 above shall not become effective until Participants with
aggregate Percentages of at least 43.888% (i.e., 67% less the Percentage of
BNPPLC itself) have executed this Amendment in the spaces provided below to
evidence their consents. However, so long as Participants with aggregate
percentages of at least 43.888% do sign this Amendment to evidence their
consents, then the amendments in subparagraph (B) of Section 1 above will become
effective even if other Participants fail or refuse to sign this Amendment or
give their consents.

[The signature pages follow.]

 

 

 

Second Modification Agreement (Building 7) - Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Second Modification Agreement (Building 7) is executed
to be effective as of December 31, 2010.

 

BNP PARIBAS LEASING CORPORATION, a Delaware corporation By:  

/s/ Lloyd G. Cox

  Lloyd G. Cox, Managing Director

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

 

NETAPP, INC., a Delaware corporation, which is

the successor by merger to Network Appliance, Inc.

By:  

/s/ Ingemar Lanevi

  Ingemar Lanevi, Vice President and Corporate Treasurer

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, BANK OF AMERICA, N.A., joins in the execution of this Second
Modification Agreement (Building 7) as a Participant solely to evidence its
consent to this Second Modification Agreement (Building 7).

 

BANK OF AMERICA, N.A. By:  

/s/ Christina Felsing

  Name:  

Christina Felsing

  Title:  

Vice President

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, GOLDMAN SACHS CREDIT PARTNERS L.P., joins in the execution of
this Second Modification Agreement (Building 7) as a Participant solely to
evidence its consent to this Second Modification Agreement (Building 7).

 

GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

/s/ Lauren Day

  Name:  

Lauren Day

  Title:  

Authorized Signatory

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, joins in the
execution of this Second Modification Agreement (Building 7) as a Participant
solely to evidence its consent to this Second Modification Agreement (Building
7).

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION By:  

/s/ Alex Mckindra

  Name:  

Alex Mckindra

  Title:  

Senior Vice President

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, KEYBANK NATIONAL ASSOCIATION, joins in the execution of this
Second Modification Agreement (Building 7) as a Participant solely to evidence
its consent to this Second Modification Agreement (Building 7).

 

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Raed Y. Alfayoumi

  Name:  

Raed Y. Alfayoumi

  Title:  

Vice President

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, MORGAN STANLEY BANK, joins in the execution of this Second
Modification Agreement (Building 7) as a Participant solely to evidence its
consent to this Second Modification Agreement (Building 7).

 

MORGAN STANLEY BANK, N.A., AS A LENDER By:  

/s/ Eduardo Diaz-Perez

  Name:  

Eduardo Diaz-Perez

  Title:  

Authorized Signatory

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, SUMITOMO MITSUI BANKING CORPORATION, joins in the execution of
this Second Modification Agreement (Building 7) as a Participant solely to
evidence its consent to this Second Modification Agreement (Building 7).

 

SUMITOMO MITSUI BANKING CORPORATION By:  

 

  Name:  

 

  Title:  

 

 

 

 

Second Modification Agreement (Building 7) - Signature Page



--------------------------------------------------------------------------------

[Continuation of signature pages for Second Modification Agreement (Building 7)
dated as of December 31, 2010]

Consent of Participant

The undersigned, WELLS FARGO BANK, N.A., joins in the execution of this Second
Modification Agreement (Building 7) as a Participant solely to evidence its
consent to this Second Modification Agreement (Building 7).

 

WELLS FARGO BANK, N.A. By:  

/s/ Karen Byler

  Name:  

Karen Byler

  Title:  

SVP

 

 

 

Second Modification Agreement (Building 7) - Signature Page